Citation Nr: 0125315	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for night sweats, 
claimed as due to an undiagnosed illness.  

5. Entitlement to service connection for weight loss, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for stomach problems, 
claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for muscle spasm, 
claimed as due to an undiagnosed illness.  

8.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

9.  Entitlement to service connection for dental problems, 
claimed as due to an undiagnosed illness.  

10.  Entitlement to service connection for hypervigilence, 
claimed as due to an undiagnosed illness.  

11.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1997, the RO 
denied service connection for PTSD as well as for memory 
loss, hypervigilence, fatigue, dizziness, night sweats, 
weight loss, stomach problems, muscle spasms, headaches and 
dental problems, all claimed as due to an undiagnosed 
illness.  At the same time, the RO granted an increased 
rating to 10 percent for a traumatic cataract.  The veteran 
has perfected appeals pertaining to the denials of service 
connection.  

On a statement which was received at the RO in December 1996, 
the veteran claimed entitlement to numerous disorders 
including a right knee problem, a possible left eye problem 
and depression.  The RO adjudicated all the issues submitted 
in December 1996 with the exception of the right knee problem 
and depression.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In March 1998, the RO issued a statement of the case 
pertaining to the issues on appeal.  Subsequent to that, 
additional pertinent evidence has been associated with the 
claims file.  This evidence includes records from Social 
Security Administration and VA outpatient treatment records.  
This evidence was not considered by the RO, nor has it been 
included in a supplemental statement of the case.  The 
veteran has not waived such consideration.  The case is, 
therefore, being remanded for consideration of the newly 
submitted evidence and the issuance of a supplemental 
statement of the case.  38 C.F.R. § 19.31 (2000).  

Accordingly, the issue on appeal is remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the appellant supply the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records pertinent 
to these claims.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) discussing the evidence 
submitted subsequent to the statement of 
the case.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




